966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger K. COLEMAN, Petitioner-Appellant,v.Charles E. THOMPSON, Warden, Mecklenburg CorrectionalCenter;  Edward W. Murray, Virginia Department ofCorrections, Respondents-Appellees.
No. 92-4005.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 15, 1992Decided:  May 18, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-92-352-R)
Kathleen Anne Behan, Philip W. Horton, Arnold & Porter, Washington, D.C.;  Roger Wayne Mullins, Tazewell, Virginia, for Appellant.
Donald Richard Curry, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
We have previously granted the petitioner's application for certificate of probable cause to appeal the order of the United States District Court for the Western District of Virginia denying his second federal petition for a writ of habeas corpus.  After carefully considering the briefs, the record and all of the documents submitted, we find no error in the district court's conclusion that petitioner has not established a colorable claim of factual innocence as defined in  Kuhlmann v. Wilson, 477 U.S. 436, 454 n.17 (1986), nor has he established the cause requirement of  McCleskey v. Zant, 111 S.Ct. 1454, 1474 (1991).  We, therefore, affirm.


2
We deny the petition for a stay of execution, and we direct the clerk to issue the mandate immediately.

AFFIRMED